Preston, J.
*129i municipal OTafiSmces0?1 s: statutorymconstructaon. *128The case was advanced and submitted at *129this December period, on December 18, 1914. On this December 19, the court is about to adjourn until January 12, 1915. Because an election is soon to be held to vote on a street railway franchise, counsel for either side request an early decision. After consultation it has been decided that the ruling of the district court should be affirmed.
Under the circumstances, it is considered advisable to announce the decision at this time. The opinion will, therefore, be brief. . A number of points have been argued, which, in the opinion of the court, are not involved -in this appeal. Only such points as properly arise will be considered and determined. We are of the opinion that the defendant is not required to canvass and certify the petition for the reason that Code Supplement Sec. 1056-a37 is not applicable to the enactment of franchise ordinances such as are contemplated by See. 1056-'a30 of the Supplement. This was the holding of the trial court, and its ruling is — Affirmed.
Ladd, C. J., Weaver and Evans, JJ., concur.